1                                                        United States District Judge Richard A. Jones

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
9
                                     AT SEATTLE
10   KATHERINE MUNSON,                     )
                                           )
11                  Plaintiff,             ) CASE NO. 2:18-cv-01322
                                           )
12            vs.                          ) PROPOSED ORDER FOR EAJA FEES
                                           ) AND COSTS
13   COMMISSIONER OF SOCIAL SECURITY,      )
                                           )
14
                    Defendant,             )
15       Defendant.                        )

16
            Based upon the stipulation of the parties, it is hereby ORDERED that attorney fees in the
17
     total amount of $3,567.36 pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d), and
18
     costs in the amount of $400.00 (for the court filing fee) pursuant to 28 U.S.C. § 1920; 31 U.S.C.
19

20   § 1304(a), shall be awarded to Plaintiff. Astrue v. Ratliff, 130 S.Ct. 2521 (2010).

21          If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees and costs

22   are not subject to any offset allowed under the Department of the Treasury’s Offset Program,
23   then the check for EAJA fees and costs shall be made payable to Plaintiff’s attorney, Amy
24
     Gilbrough.
25

                                                                     Halpern & Oliver, PLLC
                                                                     1800 Cooper Pt. Road SW, Bldg. 19
      ORDER FOR EAJA FEES, COSTS AND EXPENSES                        Olympia, WA 98502
      [«F494»] - 1                                                   (360) 753-8055
1           Whether the check is made payable to Plaintiff, or to Amy Gilbrough, the check shall be

2    mailed to Ms. Gilbrough at the following address: 1904 Third Ave., Suite 1030, Seattle,
3    Washington 98101.
4
            Dated this 20th day of August, 2019.
5

6

7                                                       A
8                                                       The Honorable Richard A. Jones
                                                        United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                   Halpern & Oliver, PLLC
                                                                   1800 Cooper Pt. Road SW, Bldg. 19
      ORDER FOR EAJA FEES, COSTS AND EXPENSES                      Olympia, WA 98502
      [«F494»] - 2                                                 (360) 753-8055
